        Case 1:20-cv-11523-MPK Document 14 Filed 10/05/20 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
KRISTIN RENEE MAROUN, AND                  )
GEORGE CHARLES MAROUN, JR.                )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )   1:20 -CV -11523 - MPK
                                          )
NORFOLK & DEDHAM MUTUAL FIRE              )
INSURANCE COMPANY; JEFFERY JAMES          )
OWES; THE ESTATE OF JEFFERY JAMES         )
OWENS; AND GEICO GENERAL INSURANCE )
COMPANY,                                  )
                                          )
Defendants.                               )
_________________________________________ )

 DEFENDANT, NORFOLK & DEDHAM MUTUAL FIRE INSURANCE COMPANY’S
  ANSWER AND JURY CLAIM TO THE PLAINTIFFS’ AMENDED COMPLAINT

       The defendant, Norfolk & Dedham Mutual Fire Insurance Company, makes this its
answer to the plaintiffs’ amended complaint.

                                 NATURE OF THE ACTION

   1. The defendant states that the Amended Complaint speaks for itself and no response is
      required. To the extent that a response is requires the defendant calls upon the plaintiffs
      to prove the allegations in paragraph 1.

   2. The defendant admits that Jeffery Owens was the operator of an automobile and that he
      was a named insured on an automobile policy of insurance. The defendant denies the
      remaining allegations contained in paragraph 2.

                                            THE PARTIES

   3. The defendant is presently without knowledge or information sufficient to form a belief
      as to the truth of the allegations contained in paragraph 3 and call upon the plaintiffs to
      prove the same.

   4. The defendant is presently without knowledge or information sufficient to form a belief
      as to the truth of the allegations contained in paragraph 4 and call upon the plaintiffs to
      prove the same.

   5. The defendant admits the allegations contained in paragraph 5.
     Case 1:20-cv-11523-MPK Document 14 Filed 10/05/20 Page 2 of 7




6. The defendant admits the allegations contained in paragraph 6.

                              JURISDICTION AND VENUE

7. The defendant states that the allegations contained in paragraph 7 call for a conclusion of
   law and, hence do not require a response. To the extent that they are deemed to require a
   response, the defendant is without knowledge or information sufficient to form a belief as
   to the truth of the allegations contained in paragraph 7 and calls upon the plaintiffs to
   prove the same.

8. The defendant states that the allegations contained in paragraph 8 call for a conclusion of
   law and, hence do not require a response. To the extent that they are deemed to require a
   response, the defendant is without knowledge or information sufficient to form a belief as
   to the truth of the allegations contained in paragraph 8 and calls upon the plaintiffs to
   prove the same.

9. The defendant states that the allegations contained in paragraph 9 call for a conclusion of
   law and, hence do not require a response. To the extent that they are deemed to require a
   response, the defendant is without knowledge or information sufficient to form a belief as
   to the truth of the allegations contained in paragraph 9 and calls upon the plaintiffs to
   prove the same.

10. The defendant admits that Owen passed away. The defendant is without knowledge or
    information sufficient to form a belief as to the truth of the remaining allegations
    contained in paragraph 10 and calls upon the plaintiffs to prove the same.

11. The defendant states that the allegations contained in paragraph 11 call for a conclusion
    of law and, hence do not require a response. To the extent that they are deemed to
    require a response, the defendant is without knowledge or information sufficient to form
    a belief as to the truth of the allegations contained in paragraph 11 and calls upon the
    plaintiffs to prove the same.




                                            2
      Case 1:20-cv-11523-MPK Document 14 Filed 10/05/20 Page 3 of 7



                                     COUNT I
                                   NEGLIGENCE
                    (Kristin Renee Maroun v. Jeffrey Owens, et al.)

 12. The allegations in paragraphs 12 through 24 are not directed to the defendant, and
     therefore do not require a response. To the extent that they are deemed to require a
     response, the defendant is without knowledge or information sufficient to form a belief as
     to the truth of the allegations contained in paragraphs 12 through 24 and calls upon the
     plaintiffs to prove the same.

                                    [SIC] COUNT I
                                    NEGLIGENCE
                   (George Charles Maroun, Jr. v. Jeffrey Owens, et al.)

    25. The allegations in paragraphs 25 through 35 are not directed to the defendant, and
        therefore do not require a response. To the extent that they are deemed to require a
        response, the defendant is without knowledge or information sufficient to form a
        belief as to the truth of the allegations contained in paragraphs 25 through 35 and
        calls upon the plaintiffs to prove the same.

                                    COUNT III
                                    M.G.L. 93A
(George Charles Maroun, Jr. and Kristin Renee Maroun v. Norfolk & Dedham Mutual
                             Fire Insurance Company)

 36. The defendant admits that Owens was an insured under a policy insured with Norfolk &
     Dedham Mutual Fire Insurance Company. The defendant is without knowledge or
     information sufficient to form a belief as to the truth of the remaining allegations
     contained in paragraph 36 and calls upon the plaintiffs to prove the same.

 37. The defendant denies the allegations contained in paragraph 37.

 38. The defendant denies the allegations contained in paragraph 38.

 39. The defendant denies receiving the color photographs of the injuries attached to
     plaintiff’s complaint as Exhibit A.

 40. The defendant denies the allegations contained in paragraph 40.

 41. The defendant admits that it made an offer to Kristin Renee Maroun. The defendant is
     without knowledge or information sufficient to form a belief as to the truth of the
     remaining allegations contained in paragraph 41 and calls upon the plaintiffs to prove the
     same.

 42. The defendant denies the allegations contained in paragraph 42.



                                             3
        Case 1:20-cv-11523-MPK Document 14 Filed 10/05/20 Page 4 of 7



   43. The defendant denies the allegations contained in paragraph 43 a through c.

   44. The defendant denies the allegations contained in paragraph 44.

   45. The defendant denies the allegations contained in paragraph 45.

   46. The defendant denies the allegations contained in paragraph 46.

   47. The defendant denies the allegations contained in paragraph 47.

   WHEREFORE, the defendant demands that the plaintiffs’ amended complaint against it be
dismissed and that judgment entered for the defendant, together with its cost.

                                   COUNT IV
               NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                     (Kristin Renee Maroun v. Owens, et al.)

   48. The allegations in paragraphs 48 through 51 are not directed to the defendant, and
       therefore do not require a response. To the extent that they are deemed to require a
       response, the defendant is without knowledge or information sufficient to form a belief as
       to the truth of the allegations contained in paragraphs 48 through 51 and calls upon the
       plaintiffs to prove the same.

   WHEREFORE, the defendant demands that the plaintiffs’ amended complaint against it be
dismissed and that judgment entered for the defendant, together with its cost.

                                   COUNT V
                NEGLIFENT INFLICTION OF EMOTIONAL DISTRESS
                       (George C. Maroun Jr. v. Owens, et al)

   52. The allegations in paragraphs 52 through 55 are not directed to the defendant, and
       therefore do not require a response. To the extent that they are deemed to require a
       response, the defendant is without knowledge or information sufficient to form a belief as
       to the truth of the allegations contained in paragraphs 52 through 55 and calls upon the
       plaintiffs to prove the same.

   WHEREFORE, the defendant demands that the plaintiffs’ amended complaint against it be
dismissed and that judgment entered for the defendant, together with its cost.




                                               4
         Case 1:20-cv-11523-MPK Document 14 Filed 10/05/20 Page 5 of 7




                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       The plaintiffs’ claims are barred by their own negligence and/or the negligence of other
persons or entities over which Norfolk & Dedham has no control.

                             SECOND AFFIRMATIVE DEFENSE

      The plaintiffs fail to state a claim upon which relief may be granted and the amended
complaint should be dismissed pursuant to Fed. R. Civ. P. 12.

                              THIRD AFFIRMATIVE DEFENSE

        The plaintiffs’ claims are barred because they fail to identify any misrepresentations with
specificity as required by Fed. R. Civ. P. 9.

                             FOURTH AFFIRMATIVE DEFENSE

       Norfolk & Dedham denies that it breached any contract or engaged in any unfair or
deceptive acts or practices or acted in bad faith in any way.

                              FIFTH AFFIRMATIVE DEFENSE

        The plaintiffs’ claims for contribution or any allocation of fault are barred in whole or in
part because the underlying plaintiffs do not have a viable claim against Norfolk & Dedham. To
the extent that the underlying plaintiffs do have a potential claim for negligence against any
party, Norfolk & Dedham states that the underlying plaintiffs’ claims are barred in whole or in
part because their own contributory and/or comparative negligence was the cause of their
damages.

                              SIXTH AFFIRMATIVE DEFENSE

        The plaintiff’s claims for contribution or any allocation of fault are barred in whole or in
part because the underlying plaintiffs do not have a viable claim against Norfolk & Dedham. To
the extent that the underlying plaintiffs do have a potential claim for negligence against any
party, Norfolk & Dedham states that the underlying plaintiffs’ claims are barred in whole or in
part because of the pre-existing conditions and their failure to mitigate any damages.

                            SEVENTH AFFIRMATIVE DEFENSE

       The defendant states that to the extent that plaintiffs seek to recover punitive damages
pursuant to M.G.L. c. 93A, they have failed to adhere to the conditions precedent to bringing
such an action and as such, any claim pursuant to that statute should be dismissed.



                                                  5
         Case 1:20-cv-11523-MPK Document 14 Filed 10/05/20 Page 6 of 7



                                     IMPROPER VENUE

       And further answering, the defendant says that the amended complaint should be
dismissed pursuant to Fed. R. Civ. P. 12(b)(3) for improper venue.

                                 PERSONAL JURISDICTION

        And further answering, the defendant says that the court does not have personal
jurisdiction over the defendant, wherefore, the defendant requests that this action be dismissed
pursuant to Fed. R. Civ. P. 12(b)(2).

                                         JURY CLAIM

    THE DEFENDANT, NORFOLK & DEDHAM MUTUAL FIRE INSURANCE
COMPANY, INC. HEREBY MAKES A CLAIM FOR A TRIAL BY JURY.


                                                        Defendant,
                                                        NORFOLK & DEDHAM MUTUAL
                                                        FIRE INSURANCE COMPANY.
                                                        By its attorneys,

                                                        /s/ William L. Keville, Jr.
                                                        ________________________________
                                                        William L. Keville, Jr., BBO: #546525
                                                        Christopher D. George, BBO: #670428
                                                        Melick & Porter, LLP
                                                        One Liberty Square, 7th Floor
                                                        Boston, Massachusetts 02109
                                                        Telephone: (617) 523-6200
                                                        Facsimile: (617) 523-8130
                                                        wkeville@melicklaw.com
                                                        cgeorge@melicklaw.com


  Dated: October 5, 2020




                                                6
         Case 1:20-cv-11523-MPK Document 14 Filed 10/05/20 Page 7 of 7



                                 CERTIFICATE OF SERVICE

        I, William L. Keville, Jr., hereby certify that this document filed through the ECF System
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and electronically mailed copies will be sent to those indicated as non-registered
participants on this date.

George C. Maroun, Jr.
91 Montvale Avenue, Suite 200
Stoneham, MA 02180

                                                             /s/ William L. Keville, Jr.
                                                             __________________________
Dated: October 5, 2020                                       William L. Keville, Jr.




                                                 7
